Exhibit 10.10 SEPARATION AGREEMENT This Separation Agreement (the “Agreement”) by and between Ms. Marcee Maroney (“Executive”) and KalVista Pharmaceuticals, Inc., formerly known as Carbylan Therapeutics, Inc., (the “Company”) is made effective eight (8) days after Executive’s signature hereto (the “Effective Date”), unless Executive revokes his or her acceptance of this Agreement as provided in Section 5(c) below.Any reference to the Company throughout this Agreement shall include the Company, its subsidiaries and any successors thereto.
